Citation Nr: 1814681	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-29 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for organic impotence.

2.  Entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, to include whether there is clear and unmistakable error (CUE) in a July 2003 rating decision.  

3.  Entitlement to a compensable evaluation for service-connected residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture.  

4.  Entitlement to a compensable evaluation for service-connected organic impotence.  

5.  Entitlement to an effective date earlier than August 9, 2011, for the assignment of a 10 percent evaluation for service-connected ulnar nerve traction of the left elbow (claimed as cubital and carpal tunnel syndrome).  

6.  Entitlement to an effective date earlier than August 9, 2011, for the assignment of a 10 percent evaluation for service-connected ulnar nerve traction of the right elbow (claimed as cubital and carpal tunnel syndrome).  

7.  Entitlement to an effective date earlier than August 9, 2011, for the assignment of a 10 percent evaluation for service-connected chondromalacia patella of the left knee.  

8.  Entitlement to an effective date earlier than August 9, 2011, for the assignment of a 10 percent evaluation for service-connected chondromalacia patella of the right knee.  

9.  Entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for impairment of supination and/or pronation of the left forearm associated with ulnar nerve traction of the left elbow.  

10.  Entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for impairment of supination and/or pronation of the right forearm associated with ulnar nerve traction of the right elbow.  

11.  Whether there is clear and unmistakable error (CUE) in a July 2003 rating decision that assigned a noncompensable initial evaluation for service-connected ulnar nerve traction of the left elbow (claimed as cubital and carpal tunnel syndrome).  

12.  Whether there is clear and unmistakable error (CUE) in a July 2003 rating decision that assigned a noncompensable initial evaluation for service-connected ulnar nerve traction of the right elbow (claimed as cubital and carpal tunnel syndrome).  

13.  Whether there is clear and unmistakable error (CUE) in a July 2003 rating decision that assigned a noncompensable initial evaluation for service-connected chondromalacia patella of the left knee.  

14.  Whether there is clear and unmistakable error (CUE) in a July 2003 rating decision that assigned a noncompensable initial evaluation for service-connected chondromalacia patella of the right knee.  

15.  Whether there is clear and unmistakable error (CUE) in a July 2003 rating decision that failed to assign a separate initial evaluation for impairment of supination and/or pronation of the left forearm as associated with ulnar nerve traction of the left elbow.  

16.  Whether there is clear and unmistakable error (CUE) in a July 2003 rating decision that failed to assign a separate initial evaluation for impairment of supination and/or pronation of the right forearm as associated with ulnar nerve traction of the right elbow.  

17.  Entitlement to an initial compensable evaluation for service-connected hypertension.  

18.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as memory loss.  

19.  Entitlement to service connection for chronic obstructive sleep apnea.  

20.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  

21.  Entitlement to an effective date earlier than July 3, 2014, for determining a retroactive compensation payment under the Concurrent Retirement and Disability Payment (CRDP) program.  





REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1983 to July 2003 with additional service of an unspecified nature in the Army Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Veterans Benefits Administration's (VBA).  

In June 2015, the Veteran presented oral testimony in support of some of the issues on appeal at a Board hearing conducted by the undersigned Veterans Law Judge via videoconferencing equipment.  A transcript of the hearing has been associated with the record.  

The issues listed above have been shaped and characterized as stated based on the complex procedural history of each and controlling laws governing the VA benefits system.  In an effort to clearly recount the pertinent background and theory of entitlement sought for each issue, the Board has grouped the issues above based on a combination of their controlling laws, chronological order, disposition by this action, and procedural standing under the Board's jurisdiction.  The below groupings of issues and recounting of pertinent facts are offered in an effort to simplify a complex appeal, to the extent possible.  

Issues 1-4

Prior to the Veteran's separation from active duty, he filed claims to establish service connection for organic impotence and residuals of a fractured left hand, among other disabilities, as a part of the Benefits Delivery at Discharge (BDD) program.  In a July 2003 rating decision by the VA Regional Office (RO) in Columbia, South Carolina, service connection for these disabilities, among others, was granted; noncompensable (zero percent) initial evaluations were assigned, effective from August 1, 2003 - the day after the Veteran's separation from service.  

In August 2011, VA received a request from the Veteran for "re[-]evaluation of [his] previously[-]submitted claim for service[-]connected disability[ies]."  After undertaking development, the VARO in Pittsburgh, Pennsylvania, denied the Veteran's claims for compensable initial evaluations for organic impotence and residuals of a fractured left hand, among other determinations, in a January 2013 rating decision.  

In a June 2013 statement, the Veteran noted that the notice letter accompanying the January 2013 rating decision advised that CUE was found in the July 2003 rating decision with relation to an award of Special Monthly Compensation (SMC) for loss of use of a creative organ, and thus, the benefit was awarded from August 1, 2003.  He then asserted that all issues adjudicated in the January 2013 rating decision, many of which were partially granted from August 2011 - the date of VA's receipt of his claims for increased evaluations, should have the effective date of August 1, 2003.  While the Board notes that that the evaluations of the Veteran's service-connected organic impotence and residuals of a left hand fracture were neither increased nor assigned effective dates in August 2011, the Agency of Original Jurisdiction (AOJ) accepted this statement as a notice of disagreement with the effective dates and evaluations for these disabilities, and issues were perfected and certified to the Board for earlier effective dates (issues 1-2) and increased evaluations (issues 3-4) for these disabilities.  

Further, at the June 2015 hearing, the Veteran withdrew his appeal concerning issue 1 and clarified that the issues he appealed for earlier effective dates, including issue 2, included the argument that there was CUE present in the July 2003 rating decision.  The Board finds it critical to note that the Veteran's statement at the June 2015 hearing regarding his withdrawal was specifically limited to the effective date issue concerning organic impotence (issue 1), but not the issue of a compensable evaluation for this disability (issue 3).

Although the Board notes that the AOJ has not adjudicated the Veteran's CUE motion in the first instance, there is no point in controversy with regard to the CUE motions for an earlier effective date relating to issue 2, unlike issues 5-10.  Nonetheless, it is properly under the Board's jurisdiction.  As such, to avoid piecemeal litigation and an unnecessary remand, issue 2 has been recharacterized to incorporate the CUE motion into the appeal for an earlier effective date.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that, where the facts underlying separate claims are 'intimately connected,' the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (holding that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).  

It is important to note that the Veteran's June 2015 assertions of CUE pertain only to the issue relating to the effective date assigned for issue 2, and do not allege that there was CUE in the RO's assignment of a noncompensable evaluation in the July 2003 rating decision.  As such, issues 3 and 4 will only consider the evidence of record not more than one year prior to his filing of his claims for increased evaluations in August 2011.  38 C.F.R. § 3.400 (o)(2) (2017).  

Issues 5-10

These issues stem from January 2013 rating decision which, among other actions, increased the evaluation for service-connected ulnar nerve traction of the right and left elbows and chondromalacia patella of the right and left knees from zero percent to 10 percent; effective from August 9, 2011 - the date the VA received the Veteran's claim for increased evaluations.  Further, although the Veteran did not file a separate claim for such, as part of the adjudication of the Veteran's claim for increased evaluations for his service-connected ulnar nerve traction of the right and left elbows, the RO assigned separate 10 percent evaluations for impairment of supination and/or pronation of the right and left forearms associated with ulnar nerve traction of the elbows, effective from the date of VA's receipt of the claims for increased evaluations - August 9, 2011.  

In his June 2013 statement, he expressed disagreement with the effective dates assigned for the increased evaluations (knees and ulnar nerve traction of the elbows) and the effective dates for the awards of service connection for the separate 10 evaluations for impairment of supination and/or pronation of the right and left forearms.  The present appeal ensued.  

Parenthetically, the Board notes that, because evidence concerning the Veteran's service-connected right knee disability was received within one year of the January 2013 rating decision, that issue was readjudicated, remaining denied, by the RO in a November 2013 rating decision.  As such, the November 2013 rating decision subsumed the January 2013 rating decision with regard to that issue.  

Issues 11-16

At the June 2015 hearing, the Veteran clarified that the issues he appealed for earlier effective dates (issues 2 and 5-10), included the argument that there was CUE present in the July 2003 rating decision, as he contended that the severity of the disabilities was no worse at the time of the 2011 rating decision than at the time of the July 2003 rating decision.  Further, as it relates to the separately assigned evaluations for impairment of supination and/or pronation of the right and left forearms, as these awards stemmed, not from an initial claim for benefits filed in August 2011, but from the development and adjudication of his claims for increased evaluations for service-connected ulnar nerve traction of the right and left elbows, the Veteran argued that the July 2003 rating decision contained CUE by not assigning these separate evaluations at that time, as associated with his service-connected ulnar nerve traction of the right and left elbows.  

As shown more fully below, the Board has determined that these issues (11-16) are inextricably intertwined with the issues concerning earlier effective dates for the awards assigned for these disabilities (issues 5-10), and thus, the Board has jurisdiction over them even though they have not been adjudicated in the first instance.  See Ephraim and Smith (Daniel), both supra.  However, unlike with issue 1, the Board notes that that there are points of controversy within issues 11-16 that, if decided in the Veteran's favor by the AOJ, would render further development and/or adjudication of issues 5-10 moot.  As such, the Board is not merging the issues 5-10 (pertaining to earlier effective dates) with issues 11-16 (pertaining to the CUE motions) as they relate to the same benefit for the same disability under two separate forms of entitlement; instead, they are listed separately - as seen above.  

Issues 17-20

In a February 2015 rating decision, the VARO in Philadelphia, Pennsylvania, among other actions, denied the Veteran's claims to established service connection for chronic obstructive sleep apnea and residuals of a TBI, claimed as memory loss, and a claim for entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  The RO also established service connection for hypertension, a 10 percent initial evaluation was assigned, effective from April 14, 2014.  

In April 2015, the Veteran expressed timely disagreement with the RO's denials of service connection for sleep apnea and residuals of TBI, entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only, and the initial evaluation assigned for service-connected hypertension, but he has not been afforded a Statement of the Case (SOC) readjudicating these issues.  As such, these issues are properly under the Board's jurisdiction for limited purposes that will be further discussed below.  

Issue 21

Downstream from several claims and appeals filed by the Veteran and adjudicated by the AOJ, he was informed by an April 2015 administration decision that he was entitled to a retroactive compensation payment of $823.07 under the CRDP for the period from July 3, 2014, through January 31, 2015.  Later that month, the Veteran expressed disagreement with the effective date used for computing this award, specifically stating that he wanted the CRDP offset withheld from 2003, as that is when he first attained a combined 50 percent evaluation.  

The Veteran has not been provided an SOC regarding this issue, so it is properly under the Board's jurisdiction for limited purposes which will be further discussed below.  

Issues 3-21 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In testimony from the Veteran at the June 2015 hearing, and prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for an effective date earlier than August 1, 2003, for the grant of service connection for organic impotence.

2.  In May 2003, prior to his July 31, 2003, separation from active duty, the Veteran filed a claim to establish service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, as part of the BDD program.  

3.  A July 2003 rating decision granted service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, and assigned a noncompensable (zero percent) initial evaluation, effective from August 1, 2003 - the date of the Veteran's then-anticipated separation from active duty.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

4.  No formal or informal claim to establish service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, was received prior to May 2003.  

5.  The law precludes the receipt of VA disability compensation while serving on active duty.  

6.  The July 2003 rating decision was reasonably supported by the evidence on file at that time and prevailing legal authority.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an effective date prior to August 1, 2003, for the award of service connection for organic impotence have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2017). 

2.  The July 2003 rating decision that established service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, from August 1, 2003, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2017).

3.  The criteria for an effective date prior to August 1, 2003, for the award of service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, have not been met.  38 U.S.C.A. §§ 5103A, 5304 (c), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400, 3.501, 3.654, 3.700 (2017).  

4.  The July 2003 rating decision was not clearly and unmistakably erroneous in assigning an effective date of August 1, 2003, for the award of service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, and is final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 3.105 (2017); 38 U.S.C. 310 (2003); 38 C.F.R. 3.303, 3.151, 3.155 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)

With respect to the appeal for an earlier effective dates, resolution of these issues turns on the law as applied to the undisputed facts regarding the date of receipt of claim, date entitlement arose, and effective withdrawal of a perfected appeal.  As the effective date issues decided herein turn on matters of law, further assistance, such as the further procurement of records or VA examinations, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to these particular issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Likewise, the United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior rating decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403 (b).  


Issue 1 - Withdrawn issue

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In this case, prior to the promulgation of a Board decision, the Veteran stated at the June 2015 hearing that he wished to withdraw his appeal for the issue of entitlement to an effective date prior to August 1, 2003, for the award of service connection for his organic impotence.  See the June 2015 hearing transcript at page 2.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204 and the Court's holding in Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the Veteran's June 2015 testimony has been accepted as a withdrawal of the appeal concerning this issue.  See Tomlin, supra; see also 38 C.F.R. § 20.204 (2017). 

In light of above, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an effective date prior to August 1, 2003, for the award of service connection for organic impotence, and it is dismissed.

Issue 2 - Earlier Effective Date & CUE

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  

The law precludes receipt of VA compensation while on active duty.  See 38 U.S.C.A. § 5304 (c) (West 2002); 38 C.F.R. §§ 3.501, 3.654, 3.700 (2017) (providing that VA compensation will be discontinued for any period for which the veteran received active service pay).  

Applicable regulations provide that previous determinations which are final and binding, including decisions concerning service connection, will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. 7105; 38 C.F.R. 3.104 (2017).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. 3.105 (2017). 

The Court has propounded a three-pronged test to determine whether a clear and unmistakable error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were later evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has also stated that clear and unmistakable error is a very specific and rare kind of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell, 3
Vet. App. at 313  . It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.   Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto, clear and unmistakable.

Analysis (Issue 2)

As outlined in the Introduction, in a June 2013 statement, the Veteran expressed disagreement with all of the effective dates assigned by the RO in the January 2013 rating decision.  However, unlike issues 5 - 10 where the claims were partially granted and the increased evaluations for each issue were assigned effective dates, the issue pertaining to the Veteran's left hand fracture residuals were denied, and thus, no effective date was assigned for issues 2 by the RO in the June 2013 rating decision.  As such, there is no point of controversy or benefit sought with regard to this issue under the laws that govern claims and appeals for earlier effective dates.  

With the above in mind, the Board notes that the only effective date assigned for the Veteran's service-connected residuals of a left hand fracture were determined by the RO in the July 2003 rating decision.  At the June 2015 hearing, the Veteran asserted that he had attempted to express disagreement with this rating action in a timely manner with the submission of a notice of disagreement.  He alleged that, after receiving the July 2003 rating decision, he submitted his notice of disagreement to the RO in Columbia, South Carolina, via the United States Consulate, as he was living in Germany at the time.  

A thorough review of the file does not show any expression of disagreement or statement in that regard from the Veteran between the dates of the issuance of the RO's July 2003 rating decision and his claims for benefits in August 2011.  Although the Veteran alleges that he filed such a document within the appellate period of the July 2003 rating decision, the file contains no such filing.  The Board finds no reason to question the veracity of the Veteran's allegations of having submitted a notice of disagreement to the United States Consulate in a timely manner.  

The Veteran and his representative also note that the Veteran's paper claims file, which has since been converted to an electronic format, was transferred between different VBA Regional Offices on several occasions since he filed his initial claim for benefits in May 2003, and the notice of disagreement may have been lost, misfiled, or misplaced by a VA employee during one of these transfers.  Concerning this point, the Board observes that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271  (1994), the Court applied this presumption of regularity to procedures at the RO.  

In the current case, it is presumed that, if the Veteran submitted a timely notice of disagreement, this document would have been associated with the claims file in the normal course of the VA employee's duty who would have accepted such a filing.  The lack of such document in the file supports the Board's finding that a claim for benefits was not filed during the appellate period of the July 2003 rating decision.  Parenthetically, the Board notes that, as a government office, the presumption of regularity also applies to personnel of the United States Consulate in Germany.  

In light of above, the Board notes that the July 2003 rating decision is final with respect to all determinations made therein.  To the extent that the Veteran may contend that the RO assigned the incorrect effective date for this service-connected disability in the July 2003 rating decision, the Court has held that, once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  

In light of above, the Veteran's appeal concerning the assignment of an earlier effective date for the grants of service connection for residuals of a left hand fracture under the provisions of 38 C.F.R. § 3.400, the Board finds that the evidence is against such a finding, and the issue is denied, to that extent.  

Having determined that the July 2003 rating decision is final, as discussed above, the Veteran must show that the rating decision contained clear and unmistakable error in the assignment of the effective dates for the establishment of service connection for residuals of a left hand fracture.  In this respect, the Board notes that the Veteran has made no such contention, and even if he had, the Board finds there is no entitlement under the controlling laws for effective dates any earlier than August 1, 2003, for the establishment of service connection for this disability.  The Veteran's personnel records demonstrate that he was on active duty until July 31, 2003, and the controlling laws provide that service connection can be established no earlier than the day after service separation - which it currently is regarding issue 2.  Indeed, as noted above, the Veteran filed his claim for service connection prior to his separation from active duty, and the issue was adjudicated by the Columbia RO prior to his separation.  Nonetheless, the effective date was set on the day after his anticipated service separation, as per the controlling laws.  The Board notes that the law precludes the receipt of VA disability compensation while serving on active duty.  

Thus, there is no evidence of record that, with application of the facts and regulations in effect at the time of the July 2003 rating decision, the outcome would have been manifestly different but for the alleged error.  See Damrel, 6 Vet. App. at 245. 

The July 2003 rating decision was based on the correct facts as they were known at that time.  The rating decision considered all of the evidence which was of record at that time and was reasonably supported by the evidence then of record.  Therefore, from a review of the evidence available at the time of the July 2003 rating decision, it is clear that the RO had a reasonable basis for assigning the effective date of August 1, 2003, for the grant of service connection for residuals of a left hand fracture.  There is no basis under the controlling laws for the assignment of an earlier effective date for this disability.  Therefore, 38 C.F.R. § 3.105 (a) provides no basis for assignment of an earlier effective date in this case. 

In light of the above, the Board finds that the appropriate effective date for the grant of service connection residuals of a left hand fracture is August 1, 2003, the day after the Veteran's separation from active duty (the effective date assigned by the RO in the July 2003 rating decision).  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (c)(3)(ii).  As there is no legal basis for assignment of an earlier effective date for the grant of service connection of this issue, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The issue of entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for organic impotence is dismissed.

Entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for residuals of a left hand fracture with functional ring finger restriction, post shortening from healed metacarpal fracture, to include whether there is CUE in a July 2003 rating decision, is denied.  


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues remaining on appeal.

Issues 3 - 4

As noted in the Introduction, the Veteran's June 2013 statement was regarding these issues was interpreted by the RO as disagreement with the effective dates (issues 1 - 2, adjudicated above) and assigned evaluations (issues 3 - 4) for these disabilities.  

The record reflects that the Veteran was last provided VA examinations in connection with these issues in December 2011 - more than 6 years ago.  At the June 2015 hearing, the Veteran and his representative stated that the symptoms associated with these service-connected disabilities had increased in severity in since 2011.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that issues 3 - 4 must be remanded so that VA can fulfill its duty to assist by providing the Veteran contemporaneous VA examinations to determine the current severity and frequency of the symptoms associated with his service-connected organic impotence and residuals of a left hand fracture.  

So that the examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected impotence and residuals of a left hand fracture, the AOJ should obtain updated VA treatment records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, and request that the Veteran identify and complete a release for all private treatment records regarding left hand and erectile dysfunction that are not already of record.  Also, as it appears that the Veteran may currently be living in Germany, all records obtained must be translated into English, if necessary.  

Issues 5 - 16 

As noted in the Introduction, at the June 2015 hearing, the Veteran clarified that the issues he appealed for earlier effective dates (issues 5 - 10) included the argument that there was CUE present in the July 2003 rating decision, as he contended that the severity of the disabilities was no worse at the time of the 2011 rating decision than at the time of the July 2003 rating decision.  Accordingly, the Board took jurisdiction of the CUE motions (issues 11 - 16), noting that the two groups of issues were inextricably intertwined.  

As a favorable determination on issues 11 - 16 could affect the outcome of issues 5 - 10, or render the latter moot, the Board finds that the raised issues for CUE (issues 11 - 16) are inextricably intertwined with the issues under the Board's jurisdiction (issues 5 - 10).  Therefore, these issues must be decided together and are remanded for that purpose.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).

Issues 17 - 21

As noted in the Introduction, in April 2015, the Veteran expressed timely disagreement with determinations by the Philadelphia RO in the February 2015 rating decisions (issues 17 - 20) and the effective date for determining a retroactive compensation payment under the CRDP program (issue 21) as decided in an April 2015 administrative decision.  The Veteran has not been provided a statement of the case regarding issues 17 - 21, and thus, the issues remain pending.  In such cases, the Court has held that the Board has jurisdiction of these issues for the purpose of remanding them to the AOJ for issuance of an SOC addressing the Veteran's disagreement with the issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board that these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must adjudicate the issues of whether there is clear and unmistakable error in a July 2003 rating decision which assigned noncompensable evaluations for the Veteran's service-connected knee and elbow disabilities and also the failure to assign separate evaluations for his service-connected impairment of supination and/or pronation of the left and right forearms associated with his service-connected elbow disabilities (as done in the January 2013 rating decision).  (Issues 11 - 16 from the title pages of this decision).  

2.  The AOJ must provide the Veteran and his representative a statement of the case (SOC) addressing the issues of (1) entitlement to an initial compensable evaluation for service-connected hypertension, (2) entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as memory loss, (3) entitlement to service connection for chronic obstructive sleep apnea, (4) entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only, and (5) entitlement to an effective date earlier than July 3, 2014, for determining a retroactive compensation payment under the Concurrent Retirement and Disability Payment (CRDP) program.  (Issues 17 - 21 from the title pages of this decision).  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

Thereafter, the Veteran and his representative should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. The AOJ should advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless an appeal is perfected.

3.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Philadelphia, Pennsylvania, dated after January 27, 2017.  

4.  The AOJ must contact the Veteran and request that he complete a release for outstanding private treatment records pertinent to his service-connected erectile dysfunction and left hand disability.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran.  

All records obtained should be associated with the Veteran's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.  

5.  Thereafter, the AOJ must request that the Veteran be scheduled for appropriate VA examinations to evaluate his service-connected erectile dysfunction and left hand disability.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected erectile dysfunction and left hand disability.  

If the examiner(s) cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


